UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7838



BRUCE ALLEN GAYNOR,

                                              Plaintiff - Appellant,

          versus


DAVID A. GARRAGHTY, Warden, In his official
capacity; LORETTA K. KELLY, Warden; GARY L.
BASS, Deputy Warden; PATRICIA A. TERRANGI,
Deputy Warden; J. B. WATSON, Inmate Hearing
Officer; GARRETT P. WILLIAMS, Unit Manager;
BETSY A. ZOLICOFFER, Lieutenant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-96-1348-AM)


Submitted:   July 2, 1998                  Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce Allen Gaynor, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court’s order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Gaynor v. Garraghty, No. CA-96-1348-AM (E.D. Va. Nov. 21,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2